Case 1:14-cv-03794-FB-LB Document 91 Filed 06/02/21 Page 1 of 3 PageID #: 1008




                                        PETER C. DEE, ESQ.
                                      23 Jones Street, Unit 11
                                       New York, NY 10014
                                          (917) 734-7023
                                       deepeterc@gmail.com


June 2, 2021

Via ECF
The Honorable Lois Bloom
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY. 11201


       Re: Patricia Ranta, et. al. v. City of New York, et. al., 14 Civ. 3794 (FB)(LB)

Your Honor:

                I represent plaintiffs Patricia, Nicholas and Priscilla Ranta in the referenced matter.
I write jointly with counsel for defendants to provide the Court with a status letter as required by
the Court’s Order (by docket entry) dated May 5, 2021 (“Order”), and to jointly request an
additional six months of fact discovery, necessitated by the demands of this case (which include
events going back 30 years) and the pandemic.

Document Discovery

               In accordance with the Court’s Order, plaintiffs produced certain amended and
supplemental discovery responses on May 26 and 27, 2021, to discovery demands of the City
defendants, which were served in November, 2020. Defendants will be reviewing the aforesaid
amended and supplemental discovery provided by plaintiffs pursuant to the Court’s Order, which
granted defendants’ motion to compel in part, to determine if issues remain. Plaintiffs, upon
agreement with defendants’ counsel, have provided responses to defendants’ second and third
requests for production of documents on June 1, 2021, which defendants’ counsel will be
reviewing as well. Plaintiffs have executed numerous releases for information and forwarded them
to the City’s counsel, but the City has yet to receive documents from these non-parties in most
cases.

               Plaintiffs’ initial discovery demands were served upon defendants on April 28,
2021. The City defendants timely served responses to plaintiffs’ First Set of Interrogatories and
Document Requests on May 28, 2021. Plaintiffs are reviewing the defendants Chmil and City of
New York’s responses and objections to the aforesaid plaintiffs’ discovery demands, and plaintiffs
are currently awaiting receipt of 2,469 pages of responsive documents on discs, which were timely
Case 1:14-cv-03794-FB-LB Document 91 Filed 06/02/21 Page 2 of 3 PageID #: 1009




mailed to plaintiffs’ counsel, who is in Michigan, on May 28, 2021. Additional documents will
be produced on a rolling basis by the City and by June 30th. Most of the outstanding documents
still being searched for by the City are policy and training materials from 30 years ago, which is
when the underlying arrest and prosecution of David Ranta took place.

               The Kings County District Attorney’s Office has also separately produced well over
10,000 pages of documents relating to the underlying prosecution of David Ranta, and conviction
integrity review, which were produced to the parties in two batches, the first in November, 2020
and the second in February, 2021.

               Defendant Scarcella has requested additional time to respond to plaintiffs’ first set
of interrogatories and document demands, also served on April 28, 2021, and will provide
responses, with any responsive documents, by June 15, 2021. Plaintiffs’ counsel consented to the
extension of time.

              The parties thus anticipate the exchange of paper discovery to be completed by
August 1, 2021, with depositions to follow at that time.

Depositions and Request to Extend Discovery Deadlines on Consent

                Regarding the scheduling of depositions, plaintiffs are prepared to proceed with
their own depositions, however defendants are not yet prepared to take plaintiffs’ depositions
immediately, given ongoing document discovery, including the many outstanding releases which
plaintiffs have recently provided, but for which the defendants have yet to receive responsive
documents. The parties agree that depositions should begin in August, 2021, provided that a
reasonable extension of the discovery schedule is entered. 1 To that end, all parties join in a request
to extend the existing discovery deadlines by six months. The reason for this request is all parties
anticipate producing and reviewing additional information and documents, much of which date
back 30 years, and continuing to assess who to depose (in the interest of judicial economy), given
the numerous fact witnesses in this case, including witnesses in the underlying criminal matter,
former and current NYPD personnel, former and current personnel from the Kings County District
Attorneys Office, witnesses pertinent to the plaintiffs’ lives, and others, from events that occurred
up to 30 years ago. Many of these witnesses now live out of state, and have been difficult to locate
due to the long periods of time dating back to the inception of events giving rise to this case.
Accordingly, the parties request that fact witness depositions be completed between August 1 and
December 31, 2021, with fact discovery to conclude on December 31, 2021.

               The parties further request a three month period of expert discovery thereafter, to
be followed by a request for a pre-motion conference letter to Judge Block in anticipation of
defendants’ anticipated motion for summary judgment.

               We thank the Court for its courtesy and consideration.



1Counsel for the parties all have some weeks this summer which are unavailable for depositions
due to pre-existing vacation plans.

                                                  2
Case 1:14-cv-03794-FB-LB Document 91 Filed 06/02/21 Page 3 of 3 PageID #: 1010




                                    Respectfully submitted,

                                    /s/ Peter Dee
                                    Peter Dee, Esq.


cc:   All Counsel (via ECF)




                                       3
